Title: To George Washington from Charles Washington, 16 November 1784
From: Washington, Charles
To: Washington, George



Dear Brother,
Berkeley [Va.] Novr 16th 1784

The Death of Mr Nourse, renders it Necesary, for some Person to Succeed him in the guardian Ship of the two Little Boys,

who I understand are at School at George Town. wishing them not to be Neglected, am Prevailed upon by my Brother John, to undertake that Office. but the distance being great, aded to some Infurmatives which I labour under, makes it very Inconveniant for me [to] Ride that distance—this fa[vo]re I would beg of you (if not Disagreable) through The Assistance of Mr Lund Washington, when Conveniant, to make Inquiry into there Necesary Wants and those to be Supply’d, as well as other Demands against them—I would by know means wish you to be in advance on there Acct, as there Annual Income will greatly overgo there Expenditures, and therefore would Deposet, so much Money in your Hands, so as to answer every purpose—Should this be disagreble or Inconveniant to you, I would then beg your advice, whether you would think it Prudent to remoove them to Mr Booths Academy, which at present stands in the highest Reputation, and from the great Regard he Expreses for our Family, I know the greatest justice wou’d be done them. Aded to this I have my Own Little Son there, which of Course calls upon me to see every Attention paid to him, and therefore the same Trouble wou’d do for the three.
A few Lines Lodged in the Post Office at Alexandria, Directed to the Care of Capt. Benjn Beeler (A Nabour of mine) & where the Post mak a Stage will Come safe and soon to hand Should you of hear’d any thing from my Son since I had the pleasure of seeing you, shall take it kind  of you to let me know, by the last Letter I had from him I had reason to believe he wou’d been in this State by this Time, which gives me reason to Believe his state of Health is the Cause of it. I am Dear Sir with the Greatest Regard And Esteem your Affecte Brother

Chas Washington

